Citation Nr: 1804846	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-23 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an evaluation, excluding  periods of temporary 100 percent evaluations, in excess of 20 percent for total right knee replacement, previously rated as right knee meniscal tear; osteoarthritis status post-surgery from February 13, 2012 to October 8, 2013, in excess of 30 percent from December 1, 2014 to September 2, 2015, and in excess of 60 percent thereafter.

2. Entitlement to a compensable evaluation of residuals fracture, left middle finger.

3. Entitlement to total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to October 1975, March 1980 to March 1982 and March 1985. 

 These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, collectively denying the issues on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. For the period from February 13, 2012 to October 8, 2013, the Veteran's right knee meniscal tear is shown to have a limitation of extension to 15 degrees; and from December 1, 2014, the Veteran's total right knee replacement, previously rated as right knee meniscal tear is shown to manifest with chronic residuals consisting of severe painful motion or weakness.

2. The Veteran's left long finger disability is manifested by painful motion.

3. The preponderance of the evidence demonstrates that the Veteran's service-connected disabilities have not precluded his ability to obtain and maintain substantially gainful employment.







CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent (under Diagnostic Code 5257) for service connected total right knee replacement, previously rated as right knee meniscal tear; osteoarthritis status post-surgery from February 13, 2012 to October 8, 2013 have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5260, 5261, 5055.

2. The criteria for an evaluation of 20 percent (under Diagnostic Code 5261), but no higher, for service connected total right knee replacement, previously rated as right knee meniscal tear; osteoarthritis status post-surgery from February 13, 2012 to October 8, 2013 have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5260, 5261, 5055.

3. The criteria for an evaluation of 60 percent (under Diagnostic Code 5055), but no higher, for service connected total right knee replacement, previously rated as right knee meniscal tear; osteoarthritis status post-surgery from December 1, 2014 to September 2, 2015 have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5260, 5261, 5055.

4. The criteria for an evaluation in excess of 60 percent (under Diagnostic Code 5055), for service connected total right knee replacement, previously rated as right knee meniscal tear; osteoarthritis status post-surgery from September 3, 2015 have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5260, 5261, 5055.

5. The criteria for a 10 percent rating, but no more, for residuals fracture, left middle finger have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, DC 5226.

6. The criteria for a TDIU are not met at any point pertinent to the current appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied for the claim before the Board by letter dated September 2015.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

A. total right knee replacement, previously rated as right knee meniscal tear

The Veteran filed his claim in February 2012. He is seeking a rating in excess of 20 percent from February 13, 2012 to November 30, 2014, in excess of 30 percent from December 1, 2014 to September 2, 2015, and in excess of 60 percent thereafter.

As an initial matter, the Board notes that prior to October 9, 2013, the Veteran's disability was rated under Diagnostic Codes (DC) 5257 and then in the instant appeal reassigned to DC 5003-5261 based on limitation of extension.  Hyphenated DCs, such as the one utilized here, are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  Further, the Board notes that the Veteran was in receipt of a temporary 100 percent disabling rating from October 9, 2013 to November 30, 2014 and thereafter rated under DC 5055 following a total right knee replacement. 

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a, DC 5261.

Under DC 5055, a 30 percent rating is the minimum possible rating assignable.  38 C.F.R. § 4.71a, DC 5055.  A 60 percent rating is warranted for a total knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.

Intermediate degrees of residual weakness, pain, or limitation of motion (i.e. a level of disability in between those contemplated by the 30 and 60 percent ratings) are to be rated by analogy to DCs 5256, 5261, or 5262.  Id.  Under DC 5256, a rating of 40 percent is warranted for ankylosis in flexion between 10 degrees and 20 degrees, a 50 percent rating is warranted for ankylosis in flexion between 20 degrees and 45 degrees, and a 60 percent rating is warranted for extremity unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, DC 5256.  Under DC 5261, a 40 percent rating is warranted for extension limited to 30 degrees and a 50 percent rating is warranted for extension limited to 45 degrees or more.  38 C.F.R. § 4.71a, DC 5261.  Lastly, under DC 5262 a 40 percent rating is warranted for nonunion of the tibia and fibula, with loose motion and requiring a brace.  38 C.F.R. § 4.71a, DC 5262.




a. Appeal period prior to October 9, 2013 

An April 2012 Physical Medicine Rehab Note indicates the Veteran presented with chronic knee pain, bilaterally right more than left for which he is receiving injections.

In July 2012, the Veteran attended a Knee Disability Benefits Questionnaire (DBQ) VA examination. The Veteran was diagnosed with right knee meniscal tear, status post-surgery.  He noted that he continues to have constant, severe right knee pain with less tolerance in the standing position. Further, he noted flare-ups in his right knee manifesting as difficulty walking. Upon examination, range of motion (ROM) measurements was as follows: right knee flexion to 90 degrees with painful motion, right knee extension to 15 degrees with painful motion.  ROM measurements remained the same after repetitive use testing. The examiner noted that the Veteran has additional limitation of the right knee after repetitive use testing as less movement than normal and pain on movement. Pain on palpation of the right knee was noted. Normal strength was indicated on both knee flexion and extension. Further, the examiner noted normal anterior instability, posterior instability, and medial-lateral instability. There was no history of recurrent patellar subluxation/dislocation. The Veteran noted constant use of cane and braces. Finally, the examiner noted that the Veteran's right knee disability does not impact his ability to work.

In a July 2012 VA treatment note, the Veteran complained of increased pain in his right knee.

In April 2013, the Veteran submitted a private medical treatment record from Dr. M.T..  Within, Dr. M.T. noted that after examination of the Veteran, the findings were consistent with bilateral degenerative joint disease, more prominent in the right knee. 

In May 2013, the Veteran submitted a private medical treatment record from Dr. M.T..  Within, Dr. M.T. noted that after examination of the Veteran, findings were consistent with bilateral osteoarthritis, more severe on the right side.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, including DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), the Board finds that the orthopedic manifestations of the Veteran's right knee meniscal tear is best evaluated as follows for the period before October 9, 2013.  The Board notes that the evidence of record during this period indicates that the Veteran's right knee extension was limited to 15 degrees and his right knee flexion was limited to 90 degrees.  Because extension of the right knee was not limited to 20 degrees at any point during this appellate period, a rating of 20 percent, but no higher, under DC 5261 is warranted.  Further, the Veteran's right knee flexion of 90 degrees during this period does not warrant a rating under DC 5260.  The Veteran is entitled to the separate 20 percent rating under DC 5261 in addition to the previously assigned 20 percent rating under DC 5257 in light of the history of the basis for the previously assigned rating and principles set forth in Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011) and Murray v. Shinseki, 24 Vet. App. 420 (2011). 

 b. Appeal period from December 1, 2014 to present

In March 2015, the Veteran attended a Knee and Lower Leg Conditions DBQ VA examination. Diagnoses of left knee joint osteoarthritis and right knee meniscal tear; osteoarthritis were noted. Upon examination, ROM measurements were as follows: right knee flexion to 90 degrees with painful motion, right knee extension to 15 degrees with painful motion.  ROM measurements remained the same after repetitive use testing. No flare-ups were reported by the Veteran. No ankylosis was noted upon examination.  Normal strength was indicated on both knee flexion and extension.  Further, the examiner noted normal anterior instability, posterior instability, and medial-lateral instability.  There was no history of recurrent patellar subluxation/dislocation.  The Veteran noted constant use of a cane.  The examiner noted intermediate degrees of residual weakness, pain or limitation of motion in regard to right knee joint replacement residuals.  The examiner noted that the Veteran's right knee disability impacts his ability to work in that the "Veteran should avoid being on standing position for no more than 20-30 minutes." 

In March 2015, the Veteran's Social Security Administration (SSA) records were obtained.  These records indicate that SSA found the Veteran was too disabled to work as of December 2015 as a result of his non service-connected affective disorder.

An August 2015 VA Primary Care Note indicates a history of advanced right knee degenerative joint disease. 

Just six months after the March 2015 VA examination, in September 2015, the Veteran attended a Knee and Lower Leg Conditions DBQ VA examination. Diagnoses of right knee osteoarthritis (s/p replacement) and right knee meniscal tear were noted.  The Veteran noted flare up's of the right knee upon ambulation for more than 5 minutes with a functional loss stated as loss of standing and ambulation tolerance.  Upon examination, ROM measurements were as follows: right knee flexion to 60 degrees with painful motion, right knee extension to 15 degrees with painful motion.  ROM measurements remained the same after repetitive use testing.  No ankylosis was noted upon examination.  Active movement against some resistance was indicated on both right knee flexion and extension.  Further, the examiner noted normal anterior instability, posterior instability, and medial-lateral instability.  There was no history of recurrent patellar subluxation/dislocation.  The Veteran noted constant use of a cane.  The examiner noted chronic residuals consisting of severe painful motion or weakness in regard to right knee joint replacement residuals.  The examiner noted that the Veteran's right knee disability does not impact his ability to work.

The Board finds that the medical evidence documents that the Veteran's total right knee replacement is manifested at worst by chronic residuals consisting of severe painful motion or weakness in the affected right lower extremity, to support the current 60 percent disability rating but dating back to December 1, 2014.  38 C.F.R. § 4.71a, DC 5055.  A 60 percent rating is the maximum schedular disability rating available for the knee under DC 5055 or any other DC pertaining to the knee.  Id. Therefore, the Board need not evaluate the Veteran's right knee disability under these schedular criteria.

Additionally, the Board notes that the amputation rule set forth at 38 C.F.R. § 4.68   provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2017).  For example, the combined evaluations shall not exceed the 60 percent disability rating set forth under DC 5162, 5163, and 5164 for an amputation of the thigh at the middle or lower thirds; for amputation of the leg with defective stump, thigh amputation recommended; and, amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.71a, DCs 5162-5164 (2017).  In order to have the 80 percent disability rating available under DC 5161, the Veteran's disability would have to be comparable to amputation of the thigh at the upper third, one-third of the distance from perineum to knee joint measured from the perineum.  38 C.F.R. § 4.71a, DC 5161.  In this case, the Veteran's total knee replacement is not comparable to amputation of the upper third of the thigh.  On VA examination in September 2015, the VA examiner indicated that right knee functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.

Based on the affected body part, it is at most comparable to amputation of the lower third of the thigh, which warrants a 60 percent disability rating.  Thus, as the provisions of 38 C.F.R. § 4.68 limit the combined rating for the Veteran's residuals of a left total knee replacement to 60 percent, the currently assigned 60 percent disability is the maximum rating that can be assigned.  Therefore, as a matter of law, the Veteran cannot be granted a disability rating in excess of 60 percent for the disability at issue.

B. Residuals fracture, left middle finger

The Veteran filed his claim in March 2015. He is seeking a compensable rating for his residuals fracture, left middle finger. 

Currently, the Veteran's left long finger disability is rated under DCs 5299-5226, the criteria for ankylosis of the long finger.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  Pursuant to DC 5226, a maximum 10 percent disability rating is warranted for favorable or unfavorable ankylosis of the long finger.  38 C.F.R. § 4.71a, DC 5226.  Notes following the diagnostic code directs consideration as to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Initially, the Board finds that a 10 percent rating is warranted for the Veteran's left hand disability of the long finger.  Specifically, a compensable rating under 38 C.F.R. § 4.59 may be assigned when there is evidence of painful motion even without actual limitation of motion or loss of motion that is noncompensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In September 2015, the Veteran attended a VA hands examination. The Veteran reported flare-ups on cloudy days that exacerbate pain. Upon examination, the examiner noted pain of the left long finger that causes functional loss, however all motions of the distal interphalangeal (DIP), proximal interphalangeal (PIP) and metacarpophalangeal (MP) joints were normal (0 degrees-finger aligns). 

As there is evidence of pain, including on motion, the provisions discussed in Burton as well as 38 C.F.R. §§ 4.40 and 4.45, are applicable here, thus a 10 percent rating is warranted for the Veteran's residuals fracture, left middle finger on this basis based on painful motion and functional limitations due to such pain.

While a 10 percent rating is warranted, an increased rating greater than 10 percent is not warranted as the Veteran is in receipt of the maximum rating for either limited motion or ankylosis of the long finger of the left hand.  See DCs 5226, 5229.  The only potentially higher schedular rating for ankylosis or limited motion of an individual digit would be DC 5228 for limitation of motion of the thumb and DC 5224 for ankylosis of the thumb.  There is not shown to be any impairment of the thumb, with full motion noted and he is not service connected for any thumb impairment.  Thus these Diagnostic Codes are not for application.  Likewise there is not shown to be an impairment of multiple digits stemming from the service connected left long finger disability; all movements of the other digits were fully normal, with no ankylosis shown.  Hence the Diagnostic Codes which provide for higher evaluations for limitation of motion or ankylosis of multiple fingers are not for consideration in this matter.  See 38 C.F.R. § 4.71a, DCs 5216-5223.

There is also not shown to be an involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  Thus, a 20 percent rating is also not warranted under the criteria for degenerative arthritis with the absence of limited motion but with such exacerbations.

III. TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran contends that his service-connected disabilities prevent him from maintaining gainful employment.  In March 2015, he submitted a formal claim for a TDIU, alleging that his service-connected disabilities affected his full time employment starting January 2011.

From December 1, 2014, the Veteran has met the schedular requirements for TDIU.  From that date the Veteran is service-connected for total right knee replacement, previously rated as right knee meniscal tear; osteoarthritis status post-surgery at 60 percent disabling.

In March 2015, the Veteran submitted VA 21-8940 Veterans Application for Increased Compensation based on Unemployability. He indicates that he last worked full time in January 2011 at which point be became too disabled to work. His last occupation was in shipping and receiving in 2010 where he made $45,000.

In March 2015, the Veteran's Social Security Administration (SSA) records were obtained.  These records indicate that SSA found the Veteran was too disabled to work as of December 2015 as a result of his non service-connected affective disorder.

A July 2015 record received from the Veteran's previous employer indicates that the Veteran retired in January 2011.

In a September 2015 VA knee examination, the examiner notes that the Veteran's right knee disability does not impact his ability to work.

In a September 2015 VA finger examination, the examiner notes that the Veteran's left long finger disability does not impact his ability to work.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  While the Veteran is considered disabled by SSA, it is noted that determination was made based on the Veteran's non service-connected disabilities.  Further, numerous VA examinations have noted that the Veteran's service connected disabilities do not preclude him from employment. Finally, the Veteran's last employer indicated that the he retired in January 2011. There is nothing in the record to persuasively suggest that the Veteran was unable to work based on his service-connected disabilities.

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the "benefit of the doubt" rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(CONTINUED ON NEXT PAGE)





























ORDER

Entitlement to an evaluation in excess of 20 percent (under Diagnostic Code 5257) for service connected total right knee replacement, previously rated as right knee meniscal tear; osteoarthritis status post-surgery from February 13, 2012 to October 8, 2013 is denied.

Entitlement to an evaluation of 20 percent (under Diagnostic Code 5261) for service connected total right knee replacement, previously rated as right knee meniscal tear; osteoarthritis status post-surgery from February 13, 2012 to October 8, 2013 is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an evaluation of 60 percent (under Diagnostic Code 5055) for service connected total right knee replacement, previously rated as right knee meniscal tear; osteoarthritis status post-surgery from December 1, 2014 to September 2, 2015 is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 60 percent (under Diagnostic Code 5055) for service connected total right knee replacement, previously rated as right knee meniscal tear; osteoarthritis status post-surgery from September 3, 2015 is denied. 

Entitlement to a 10 percent evaluation of residuals fracture, left middle finger is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to TDIU is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


